Title: To Benjamin Franklin from John Jay, 8 May 1782
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Madrid 8th. May 1782
I have recd. your Favor of the 22 & 23 Ult. They have determined me to set out for Paris. I shall leave this Place the latter End of next Week. Mrs. Jay & my Nephew go with me. Be pleased to take Lodgings for me, and to inform me of them, by a Line to Mr Delap or Mr Bondfield at Bordeaux.
The Embassador of France does not dislike this Step, and the Count de Florida Blanca will refer the Instructions intended for Mr. Del Campo, to the Count de Aranda at Paris.
I am Dear Sir with great Regard & Esteem Your obliged & obedt. Servant
John Jay
His Exy Doctr Franklin
 
Notation: J. Jay 8. May 1782
